AMENDMENT NO. 1 TO THE SECOND AMENDED
AND RESTATED REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of September 28, 2001 (this "Amendment"), to the Second Amended and
Restated Revolving Credit Agreement, dated as of September 4, 2001, among MEMC
ELECTRONIC MATERIALS, INC. ("MEMC") and MEMC PASADENA, INC., as Borrowers, and
E.ON AG, as Initial Lender and as Agent (as amended, modified or supplemented
from time to time, the "Second Amended Credit Agreement").

W I T N E S S E T H :

WHEREAS, E.ON has released 35% of the issued and outstanding shares of capital
stock of MEMC Electronic Materials, S.p.A., a company organized and existing
under the laws of Italy, with a registered office at Viale Gherzi, 31, 28100
Novara, Italy ("MEMC S.p.A."), originally pledged by MEMC to E.ON pursuant to
the Pledge Agreement dated as of September 4, 2001 by and between MEMC and E.ON;

WHEREAS, E.ON now holds 65% of the issued and outstanding shares of MEMC S.p.A.
as collateral to secure the Borrowers' obligations under the Second Amended
Credit Agreement;

WHEREAS, MEMC and E.ON have entered into a Pledge Agreement dated as of
September 28, 2001 pursuant to which MEMC will pledge 65% of the issued and
outstanding shares of capital stock of MEMC Japan Ltd., a company organized and
existing under the laws of Japan ("MEMC Japan"), to E.ON as collateral to secure
the Borrower's obligations under the Second Amended Credit Agreement;

WHEREAS, the Borrowers and E.ON wish to amend the Second Amended Credit
Agreement as set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not defined herein
have the meanings assigned to them in the Second Amended Credit Agreement.

SECTION 2. Amendment to the Second Amended Credit Agreement.

(a) Section 1.02 is hereby amended as follows:

(1) by deleting the definition of "Collateral" in its entirety and inserting in
lieu thereof the following:

"Collateral" means, collectively, (i) the MEMC S.p.A. Pledge Agreement
Collateral; (ii) the MEMC Japan Pledge Agreement Collateral; and (iii) the
Security Agreement Collateral.

(2) by deleting the definition of "Loan Documents" and inserting in lieu thereof
the following:

"Loan Documents" means this Agreement, the Note, the Security Agreement, the
MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge Agreement.

(3) by inserting, before the definition of "Monthly Projected Cash Flow
Statement," the following:

"MEMC Japan Pledge Agreement" means the Pledge Agreement dated September 28,
2001 between MEMC, as pledgor, and E.ON, as pledgee, as amended, modified or
supplemented from time to time.

"MEMC Japan Pledge Agreement Collateral" means the "Collateral" as defined in
Section 2 of the MEMC Japan Pledge Agreement.

"MEMC Japan Pledged Stock" means the issued and outstanding shares of capital
stock of MEMC Japan at any time pledged under the MEMC Japan Pledge Agreement.

"MEMC S.p.A. Pledge Agreement" means the Amended and Restated Pledge Agreement
dated September 28, 2001 between MEMC, as pledgor, and E.ON, as pledgee, as
amended, modified or supplemented from time to time.

"MEMC S.p.A. Pledge Agreement Collateral" means the "Collateral" as defined in
Section 2 of the MEMC S.p.A. Pledge Agreement."

"MEMC S.p.A. Pledged Stock" means the issued and outstanding shares of capital
stock of MEMC S.p.A. at any time pledged under the MEMC S.p.A. Pledge Agreement.

(4) by deleting the definitions of "Pledge Agreement" and "Pledge Agreement
Collateral" in their entirety.

(5) by inserting, before the definition of "Receivables," the following:

"Pledged Stock" means the MEMC Japan Pledged Stock and the MEMC S.p.A. Pledged
Stock.

(6) by deleting the definition of "Secured Creditors" and inserting in lieu
thereof the following:

"Secured Creditors" has the meaning specified in the recitals of the Security
Agreement, the MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge Agreement.

(7) by deleting the definition of "Stock" in its entirety.

(b) Sections 2.01 and 3.02(c) are hereby amended by deleting "$30,000,000" and
inserting in lieu thereof "$35,000,000."

(c) Section 3.01(c) is hereby amended by deleting subsection (iii) in its
entirety and inserting in lieu thereof the following:

(iii) the pledge of the MEMC S.p.A. Pledged Stock has been registered in the
Shareholders' Book of MEMC S.p.A. and attached is a true and correct copy of the
registration of such pledge.

(d) Section 3.01(d) is hereby amended by deleting subsections (i), (vi) and
(vii) in their entirety and inserting in lieu thereof the following:

(i) executed counterparts of this Agreement, the Security Agreement, the MEMC
Japan Pledge Agreement and the MEMC S.p.A. Pledge Agreement duly executed and
delivered by each of the Borrowers;

(vi) share certificates of the MEMC S.p.A. Pledged Stock, endorsed by MEMC and a
copy of the registration of such pledge in the Shareholders' Book of MEMC S.p.A.
of the MEMC S.p.A. Pledged Stock;

(vii) share certificates of the MEMC Japan Pledged Stock, accompanied by undated
stock powers duly executed in blank by MEMC; and

(viii) an opinion of (A) U.S. counsel to the Borrowers, (B) Italian counsel to
MEMC, and (C) Japanese counsel to MEMC, each in form and substance satisfactory
to the Agent.

(e) Section 3.02 is hereby amended by deleting subsection (a) and inserting in
lieu thereof the following:

(a) the representations and warranties contained in Section 4.01, the Security
Agreement, the MEMC Japan Pledge Agreement, and the MEMC S.p.A. Pledge Agreement
are correct on and as of the date of such Borrowing, before and after giving
effect to such Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

(f) Section 4.01 is hereby amended by deleting subsections (e) and (j) and
inserting in lieu thereof the following:

(e) The MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge Agreement have
been duly executed and delivered by MEMC. The MEMC Japan Pledge Agreement and
the MEMC S.p.A. Pledge Agreement are legal, valid and binding obligations of
MEMC, enforceable against MEMC in accordance with their terms.

(j) The provisions of the MEMC Japan Pledge Agreement are effective to create in
favor of the Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in all right, title and interest of MEMC in the
MEMC Japan Pledge Agreement Collateral described therein, and the Agent, for the
benefit of the Secured Creditors, has a first lien on, and security interest in,
all right, title and interest of the Borrowers in all of the MEMC Japan Pledge
Agreement Collateral, subject to no other Liens other than Permitted Liens. The
provisions of the MEMC S.p.A. Pledge Agreement are effective to create in favor
of the Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in all right, title and interest of MEMC in the
MEMC S.p.A. Pledge Agreement Collateral described therein, and the Agent, for
the benefit of the Secured Creditors, has a first lien on, and security interest
in, all right, title and interest of the Borrowers in all of the MEMC S.p.A.
Pledge Agreement Collateral, subject to no other Liens other than Permitted
Liens.

(g) Section 5.01 is hereby amended by inserting at the end thereof the
following:

(j) Ownership of MEMC Japan Ltd. Ensure that at all times MEMC Japan Ltd. will
be a wholly-owned subsidiary of MEMC.

(h) Section 5.02(a) is hereby amended by deleting subsection (viii) and
inserting in lieu thereof the following:

(viii) Liens permitted by the Security Agreement, the MEMC Japan Pledge
Agreement and the MEMC S.p.A. Pledge Agreement;

(i) Section 7.01 is hereby amended by deleting subsection (g) in its entirety
and inserting in lieu thereof the following:

(g) any Loan Document shall cease to be in full force and effect, or the
Security Agreement, the MEMC Japan Pledge Agreement or the MEMC S.p.A. Pledge
Agreement shall cease to give the Agent for the benefit of the Lenders, the
Liens, rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Security Agreement Collateral, the MEMC Japan Pledge Agreement Collateral or the
MEMC S.p.A. Pledge Agreement Collateral, as applicable, in favor of the Agent
for the benefit of the Lenders, superior to and prior to the rights of all third
Persons, and subject to no other Liens (except Permitted Liens));

(j) Section 8.01 is hereby amended by deleting it in its entirety and inserting
in lieu thereof the following:

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement, the Security Agreement, the
MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement, the Security Agreement, the MEMC Japan Pledge
Agreement or the MEMC S.p.A. Pledge Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Lenders, and such instructions shall
be binding upon all Lenders and all holders of Notes; provided, however, that
the Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
any Borrower pursuant to the terms of this Agreement.

(k) The first sentence of Section 8.02 is hereby amended by deleting it in its
entirety and inserting in lieu thereof the following:

Neither the Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, the Security Agreement, the MEMC Japan Pledge
Agreement or the MEMC S.p.A. Pledge Agreement, except for its or their own gross
negligence or willful misconduct.

(l) Section 8.03 is hereby amended by deleting it in its entirety and inserting
in lieu thereof the following:

SECTION 8.03. E.ON. With respect to its Commitment, the Advance made by it and
the Note issued to it, E.ON shall have the same rights and powers under this
Agreement, the Security Agreement, the MEMC Japan Pledge Agreement and the MEMC
S.p.A. Pledge Agreement as any other Lender and may exercise the same as though
it were not the Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include E.ON in its individual capacity.

(m) Section 9.07 is hereby amended by deleting subsection (b) in its entirety
and inserting in lieu thereof the following:

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement, the
Security Agreement, the MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement, the
Security Agreement, the MEMC Japan Pledge Agreement and the MEMC S.p.A. Pledge
Agreement as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

(n) Exhibit B to the Second Amended Credit Agreement is hereby amended by
deleting it in its entirety and inserting in lieu thereof Annex A hereto.

SECTION 3. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

MEMC ELECTRONIC MATERIALS, INC.,
as Borrower 

 

By /s/ James M. Stolze
-----------------------------------------------
Name: James M. Stolze
Title: Executive Vice President and Chief
Financial Officer

 

By /s/ Kenneth L. Young
-----------------------------------------------
Name: Kenneth L. Young
Title: Treasurer

 

MEMC PASADENA, INC., as Borrower

 

 By /s/ Kenneth L. Young
----------------------------------------------
Name: Kenneth L. Young
Title: Treasurer

 

E.ON AG, as Agent

 

By /s/ Dr. Erhard Schipporeit
----------------------------------------------
Name: Dr. Erhard Schipporeit
Title: Chief Financial Officer

 

By /s/ Dr. Michael Bangert
----------------------------------------------
Name: Dr. Michael Bangert
Title: Vice President

 

E.ON AG, as Initial Lender

 

By /s/ Dr. Erhard Schipporeit
----------------------------------------------
Name: Dr. Erhard Schipporeit
Title: Chief Financial Officer

 

By /s/ Dr. Michael Bangert

---------------------------------------------
Name: Dr. Michael Bangert
Title: Vice President

Annex A

EXHIBIT B TO THE
REVOLVING CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

E.ON AG, as Agent

for the Lenders parties

to the Credit Agreement

referred to below

E.ON-Platz 1,

D-40479 Düsseldorf

Germany






[Date]

Attention:_______________________

 

Ladies and Gentlemen:

The undersigned, [MEMC ELECTRONIC MATERIALS, INC.] [MEMC PASADENA, INC.], refers
to the Second Amended and Restated Revolving Credit Agreement, dated as of [DATE
OF AGREEMENT] (as amended, supplemented or otherwise modified from time to time,
the "Credit Agreement", the terms defined therein being used herein as therein
defined), among MEMC ELECTRONIC MATERIALS, INC. ("MEMC"), a Delaware
corporation, MEMC PASADENA, INC., a Delaware corporation, as borrowers (each, a
"Borrower" and collectively, the "Borrowers"), and E.ON AG, a company formed
under the laws of the Federal Republic of Germany, as Initial Lender and as
Agent for the Lenders thereunder, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the "Proposed
Borrowing") as required by Section 2.02(a) of the Credit Agreement:

 a. The Business Day of the Proposed Borrowing is _______________, ________.
 b. The initial Interest Period for each Advance made as part of the Proposed
    Borrowing is [one week] [one month] [two months] [three months].

(c) The aggregate amount of the Proposed Borrowing is $________________.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on and as of the date of the Proposed Borrowing:

(i) the representations and warranties of the Borrower contained in the Credit
Agreement, in the Security Agreement, in the MEMC Japan Pledge Agreement and in
the MEMC S.p.A. Pledge Agreement are correct, before and after giving effect to
the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

(iii) after giving effect to such Proposed Borrowing, the aggregate amount of
the requested Borrowing will not exceed an amount equal to the lesser of (i)
when added to all outstanding Advances, the sum of (A) $35,000,000,
(B) eighty-five (85%) percent of the net amount of Eligible Receivables and
(C) forty (40%) percent of Eligible Inventory, less, in each case, any
Availability Reserves (each of which is measured as of the end of the fourth
Business Day immediately preceeding such Proposed Borrowing), and (ii) when
added to the outstanding Advances made during the calendar month during which
such Proposed Borrowing is made, will not exceed 110% of the aggregate projected
cash requirements of MEMC for such month as set forth on the applicable Monthly
Projected Cash Flow Statement;

(iv) all expenditures to be paid from proceeds of the Proposed Borrowing are
reasonable and necessary for the conduct of the business of the Borrower; and

(v) in the reasonable judgment of the Borrower, the amount of such Proposed
Borrowing is reasonably necessary for the Borrower to meet its liquidity
requirements for the next ten (10) Business Days immediately following the date
of the Proposed Borrowing (taking into account the liquidity needs of its
Subsidiaries).



Very truly yours,

MEMC ELECTRONIC MATERIALS, INC.

By
Title:

MEMC PASADENA, INC.

By
Title:



